 



Exhibit 10.10
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award Agreement (“Agreement”) is entered into
effective as of January 27, 2006 (the “Grant Date”), by and between Waste
Management, Inc., a Delaware corporation (together with its Subsidiaries and
Affiliates, the “Company”), and «Full_NameFirst» (the “Employee”), pursuant to
the Waste Management, Inc. 2004 Stock Incentive Plan (the “Plan”). Employee and
the Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this Agreement.
     1. Award. The Company hereby grants to Employee «M___Units» Restricted
Stock Units. Restricted Stock Units are notational units of measurement
denominated in shares of common stock of Waste Management, Inc., $.01 par value
(“Common Stock”). Each Restricted Stock Unit represents a hypothetical share of
Common Stock, subject to the conditions and restrictions on transferability set
forth below and in the Plan. The Restricted Stock Units will be credited to
Employee in an unfunded bookkeeping account established for Employee.
     2. Vesting of Restricted Stock Units. The period of time between the Grant
Date and the vesting of Restricted Stock Units (and the termination of
restriction thereon) will be referred to herein as the “Restricted Period.”
     (a) Vesting Schedule. For a period of four (4) years commencing on the
Grant Date, the Restricted Stock Units will be subject to the restrictions as
set forth herein; provided, however, that, unless earlier vested or forfeited
pursuant to this Agreement, the restrictions will lapse on certain anniversary
dates of the Grant Date on a number of units during the Restricted Period as
determined in accordance with the following schedule:

                      Percentage of Units granted on the Grant Date       Date
to be Vested
First anniversary of Grant Date
        25 %
Second anniversary of Grant Date
        50 %
Third anniversary of Grant Date
        75 %
Fourth anniversary Grant Date
        100 %

When applying this schedule, any fractional units shall be rounded up to the
next whole unit, but in the aggregate may not exceed the total number of
Restricted Stock Units granted on the Grant Date. Unless timely deferred by
Employee in accordance with Section 5, upon vesting, each Restricted Stock Unit
will be converted into one share of Company Common Stock and Employee will be
issued shares of Common Stock equal to the number of Restricted Stock Units
held, free of any restrictions.
(b) Accelerated Vesting of Restricted Stock Units.
     (i) Acceleration on Death or Disability. Upon Termination of Employment
from the Company by reason of Employee’s death or disability (as determined by
the Committee), or upon Employee’s disability prior to a Termination

-1-



--------------------------------------------------------------------------------



 



of Employment (as determined by the Committee and within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Internal Revenue
Code”)) all Restricted Stock Units that are not vested at that time immediately
will become vested in full.
     (ii) Pro-rated Vesting upon Involuntary Termination by the Company or
Retirement by Employee. Upon either an involuntary Termination of Employment
without Cause by the Company or a qualifying Retirement by Employee, Employee
will be entitled to have vested under this award (including the amount of
Restricted Stock Units that have already vested at that time) the amount of
Restricted Stock Units equivalent to the total Restricted Stock Units granted
under this Agreement multiplied by the fraction which has as its numerator the
total number of days that Employee was employed by the Company during the period
beginning on the Grant Date, and has as its denominator 1,460 (being four times
365 days).
     (iii) Possible Acceleration upon Change in Control or Certain Terminations
Following Change in Control. If there is a Change in Control of Waste
Management, Inc., all outstanding but unvested Restricted Stock Units that are
not vested will become immediately vested in full, unless the successor entity
assumes all awards granted under the Plan and converts the awards to equivalent
grants in the successor effective as of the Change in Control. Provided,
however, even if the successor entity so assumes and converts all awards granted
under the Plan, if the successor entity terminates Employee’s employment during
the Window Period without Cause (as each term is defined in Section 16 below),
or due to Employee’s death or disability, then all outstanding but unvested
Restricted Stock Units (or its equivalent grant in the successor entity) will
become immediately vested in full as of such termination.
     3. Forfeitures of Restricted Stock Units. Upon Termination of Employment
from the Company for any reason other than as described in Section 2, Employee
shall immediately forfeit all unvested Restricted Stock Units, without the
payment of any consideration or further consideration by the Company. Upon
forfeiture, neither Employee nor any successors, heirs, assigns, or legal
representatives of Employee shall thereafter have any further rights or interest
in the unvested Restricted Stock Units or certificates therefor.
4. Restrictions on Transfer Before Vesting.
     (a) Absent prior written consent of the Committee, the Restricted Stock
Units granted hereunder to Employee may not be sold, assigned, transferred,
pledged or otherwise encumbered, whether voluntarily or involuntarily, by
operation of law or otherwise, from the Grant Date until such shares have become
vested and not subject to deferral.

-2-



--------------------------------------------------------------------------------



 



     (b) Consistent with the foregoing, except as contemplated by Section 10, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If Employee or his or her Beneficiary
hereunder shall attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder, other than as contemplated by
Section 10, or if any creditor shall attempt to subject the same to a writ of
garnishment, attachment, execution, sequestration, or any other form of process
or involuntary lien or seizure, then such attempt shall have no effect and shall
be void.
5. Elective Deferrals Prior to Vesting.
     (a) The Committee may establish procedures pursuant to which Employee may
elect to defer, until a time or times later than the vesting of a Restricted
Stock Unit, receipt of all or a portion of the shares of Common Stock
deliverable in respect of a Restricted Stock Unit, all on such terms and
conditions as Company shall determine in its sole discretion. If any such
deferrals are permitted for Employee, then notwithstanding any provision of this
Agreement or the Plan to the contrary, an Employee who elects such deferral
shall not have any rights as a stockholder with respect to any such deferred
shares of Common Stock unless and until the date the deferral expires and
certificates representing such shares are required to be delivered to Employee.
     (b) Notwithstanding any provision to the contrary in this Agreement, if
deferral of Restricted Stock Units is permitted, each provision of this
Agreement shall be interpreted to permit the deferral of compensation only as
allowed in compliance with the requirements of Section 409A of the Internal
Revenue Code and any provision that would conflict with such requirements shall
not be valid or enforceable. Employee acknowledges, without limitation, and
consents that application of Section 409A of the Internal Revenue Code to this
Agreement may require additional delay of payments otherwise payable under this
Agreement. Employee and the Company further hereby agree to execute such further
instruments and take such further action as reasonably may be necessary to
comply with Section 409A of the Internal Revenue Code.
     6. Rights as a Stockholder. Employee will have no rights as a stockholder
with regard to the Restricted Stock Units prior to vesting. However, the Company
will pay Dividend Equivalents on unvested Restricted Stock Units, in the form of
cash at such time as dividends are paid on the Company’s outstanding shares of
Common Stock; provided that, for Restricted Stock Units that are

-3-



--------------------------------------------------------------------------------



 



subject to a deferral election of Employee pursuant to Section 5, the Company
will pay Dividend Equivalents in the form of cash or additional Restricted Stock
Units, at Employee’s election, at such time as dividends are paid on the
Company’s outstanding shares of Common Stock.
     7. Taxes. To the extent that the vesting or receipt of the Restricted Stock
Units or the lapse of any restrictions results in income to Employee for federal
or state tax purposes, Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money or shares of Common
Stock received upon vesting of Restricted Stock Units or other shares of Common
Stock owned by employee, at Employee’s election, as the Company may require to
meet its obligation under applicable tax laws or regulations, and, if Employee
fails to do so, the Company is authorized to withhold from the shares of Common
Stock deliverable as a result of the vesting of the Restricted Stock Units or
from any cash or other form of remuneration then or thereafter payable to
Employee an amount equivalent to any tax required to be withheld by reasons of
such resulting compensation income.
     8. Changes in Capital Structure. If the outstanding shares of Common Stock
or other securities of Waste Management, Inc., or both, shall at any time be
changed or exchanged by declaration of a stock dividend, stock split,
combination of shares, or recapitalization, the number and kind of Restricted
Stock Units shall be appropriately and equitably adjusted so as to maintain the
proportionate number of shares.
     9. Compliance With Securities Laws. The Company will not be required to
deliver any shares of Common Stock pursuant to this Agreement if, in the opinion
of counsel for the Company, such issuance would violate the Securities Act of
1933 or any other applicable federal or state securities laws or regulations.
Prior to the issuance of any shares pursuant to this Agreement, the Company may
require that Employee (or Employee’s legal representative upon Employee’s death
or disability) enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement.
     10. Assignment. The Restricted Stock Units are not transferable (either
voluntarily or involuntarily), other than pursuant to a domestic relations
order. Employee may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom the Restricted Stock Units will pass upon Employee’s death and may
change such designation from time to time by filing a written designation of
Beneficiary on such form as may be prescribed by the Company; provided that no
such designation shall be effective until filed with the Company. Employee may
change his or her Beneficiary without the consent of any prior Beneficiary by
filing a new designation with the Company; provided that no such designation
shall be effective prior to receipt by the Company. Following Employee’s death,
the Restricted Stock Units will pass to the designated Beneficiary and such
person will be deemed Employee for purposes of any applicable provisions of this
Agreement. If no such designation is made or if the designated Beneficiary does
not survive Employee’s death,

-4-



--------------------------------------------------------------------------------



 



the Restricted Stock Units shall pass by will or, if none, then by the laws of
descent and distribution.
11. Successors and Assigns.
     (a) This Agreement shall bind and inure to the benefit of and be
enforceable by Employee, the Company and their respective permitted successors
or assigns (including personal representatives, heirs and legatees), except that
Employee may not assign any rights or obligations under this Agreement except to
the extent, and in the manner, expressly permitted herein.
     (b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company that assumes all Awards granted under the
Plan as contemplated by Section 2(c)(iii) to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place,
subject to the vesting rights under Section 2(c)(iii).
12. Limitation of Rights. Nothing in this Agreement or the Plan may be construed
to:
     (a) give Employee any right to be awarded any further Restricted Stock
Units (or other form of stock incentive awards) other than in the sole
discretion of the Committee;
     (b) give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company (other than the Restricted Stock Units
and applicable Common Stock following the vesting of such Restricted Stock
Units); or
     (c) confer upon Employee the right to continue in the employment or service
of the Company.
     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas, without reference to
principles of conflict of laws.
     14. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
     15. No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have under this Agreement shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.

-5-



--------------------------------------------------------------------------------



 



     16. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the Plan. Certain other
terms used herein have definitions given to them in the first place in which
they are used. In addition, the following terms shall have the meanings set
forth in this Section 16.
(a) “Board” means the Board of Directors of Waste Management, Inc.
     (b) “Cause” means any of the following: (i) willful or deliberate and
continual refusal to materially perform Employee’s employment duties reasonably
requested by the Company after receipt of written notice to Employee of such
failure to perform, specifying such failure (other than as a result of
Employee’s sickness, illness, injury, death or disability) and Employee fails to
cure such nonperformance within ten (10) days of receipt of said written notice;
(ii) breach of any statutory or common law duty of loyalty to the Company; (iii)
Employee has been convicted of, or pleaded nolo contendre to, any felony;
(iv) Employee willfully or intentionally caused material injury to the Company,
its property, or its assets; (v) Employee disclosed to unauthorized person(s)
proprietary or confidential information of the Company that causes a material
injury to the Company; (vi) any material violation or a repeated and willful
violation of the Company’s policies or procedures, including but not limited to,
the Company’s Code of Business Conduct and Ethics (or any successor policy) then
in effect.
     (c) “Change in Control” means the first to occur on or after the Grant Date
of any of the following events:
     (i) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing twenty-five percent (25%) or more of
the combined voting power of the Company’s then outstanding voting securities;
     (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the Grant
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3rds) of the directors then
still in office who either were directors on the Grant Date or whose
appointment, election or nomination for election was previously so approved or
recommended (the “Incumbent Board”);
     (iii) there is a consummated merger or consolidation of the Company with
any other corporation, other than (1) a merger or consolidation which would
result in

-6-



--------------------------------------------------------------------------------



 



the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving or parent entity outstanding immediately after such
merger or consolidation or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person,
directly or indirectly, acquired twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities; or
     (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or there is consummated an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity, at
least fifty percent (50%) of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
          For purposes of this definition, the following terms shall have the
following meanings:
          (A) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act;
          (B) “Exchange Act” means the Securities and Exchange Act of 1934, as
amended from time to time;
          (C) “Person” shall have the meaning set forth in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (1) the Company, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
(3) an employee benefit plan of the Company, (4) an underwriter temporarily
holding securities pursuant to an offering of such securities or (5) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of shares of Common Stock.
     This definition of Change in Control will be modified if and to the extent
necessary to ensure compliance with the requirements of Section 409A of the
Code, and Employee and the Company agree to execute such further instruments and
take such further action as reasonably may be necessary to comply with
Section 409A of the Code.

-7-



--------------------------------------------------------------------------------



 



     (d) “Committee” means the Compensation Committee of the Board or such other
committee of the Board as the Board may designate from time to time.
     (e) “Dividend Equivalent” means an amount of cash equal to all dividends
and other distributions (or the economic equivalent thereof) that are payable by
the Company on one share of Common Stock to stockholders of record, which, in
the discretion of the Committee, may be awarded (a) in connection with any Award
under the Plan while such Award is outstanding or otherwise subject to a
Restriction Period and on a like number of shares of Common Stock under such
Award or (b) singly.
     (f) “Retirement” means the voluntary resignation of employment by Employee,
after Employee: (i) has attained the age of 55 or greater; (ii) has a sum of age
plus full years of Service with the Company equal to 65 or greater; and,
(iii) has completed at least 5 consecutive full years of Service with the
Company during the 5 year period immediately preceding the resignation.
     (g) “Service” is measured from Employee’s original date of hire by the
Company, except as provided below. In the case of a break of employment by
Employee from the Company of one year or more in length, Employee’s service
before the break of employment shall not be included in his or her Service
hereunder. In the case of service with an entity acquired by the Company,
Employee’s service with such entity shall be considered Service hereunder, so
long as Employee remained continuously employed with such predecessor
company(ies) and the Company. In the case of a break of employment between a
predecessor company and the Company of any length, Employee’s Service shall be
measured from the original date of hire by the Company and shall not include any
service with any predecessor company.
     (h) “Termination of Employment” means the termination of Employee’s
employment with the Company. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among Waste Management, Inc.
and its Subsidiaries and Affiliates will not be considered a Termination of
Employment. Any questions as to whether and when there has been a Termination of
Employment, and the cause of such termination, shall be determined by the
Committee, and its determination will be final.
     (i) “Window Period” means the period commencing on the date six months
immediately prior to the date on which a Change in Control first occurs and
ending the second anniversary of the date on which a Change in Control occurs.

-8-



--------------------------------------------------------------------------------



 



     17. Entire Agreement.
     (a) Employee hereby acknowledges that he or she has received, reviewed and
accepted the terms and conditions applicable to this Agreement. Employee hereby
accepts such terms and conditions, subject to the provisions of the Plan and
administrative interpretations thereof. Employee further agrees that such terms
and conditions will control this Agreement, notwithstanding any provisions in
any employment agreement or in any prior awards.
     (b) Employee hereby acknowledges that he or she is to consult with and rely
upon only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the award of Restricted Stock
Units.
     (c) This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
     18. Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.
     IN WITNESS WHEREOF, Waste Management, Inc. has caused this Agreement to be
duly executed by one of its officers thereunto duly authorized, which execution
may be facsimile, engraved or printed, which shall be deemed an original, and
Employee has executed this Agreement, effective as of the day and year first
above written.

              WASTE MANAGEMENT, INC.
 
       
 
  By: Jimmy LaValley
 
 
       
 
    Jimmy LaValley
Senior Vice-President, People  
 
            EMPLOYEE
 
             

-9-